Title: 15th.
From: Adams, John Quincy
To: 


       This morning with a fine breeze and good wind, we sounded and found bottom, at about 35 fathom of water: we were from thence convinced that the vessel we spoke to yesterday had deceived us with respect to our distance from land, or was very much mistaken, for so little water as 25 fathom is not to be found more than 15 or 20 leagues from the coast. We sail’d directly North, to get into our Latitude and at noon were at 39d. 45m. The wind had fallen, and became unfavourable, but it did not last so long. We found bottom at 18 fathom, in the afternoon; but at about 5 o’clock, a very threatning thunder storm arose; the Captain wishing to keep clear of the coast in case of a storm directed the ship towards the N. E. At about 7. o’clock, the gust came, upon us in a very sudden, and a very violent manner: the wind was exceeding high, and the rain pour’d down in showers. It did not last more than an hour, and then the wind abated considerably. At 5 o’clock we found 40 fathom of water, and at 7. 25.
      